Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed June 8, 2021.  Claims 17, 19, 21-23 have been amended; claim 20 and 24, canceled. No claim has been newly added.  Claims 28-30 and 32-36 have been withdrawn.  Accordingly, claims 17-19, 21-23, 25-27, 31, and 37-38 are under consideration on the merit. 

Withdrawn Objection to Drawings
The drawings abjection to drawings are hereby withdrawn in view of amendments dated 06/08/21.

Withdrawn Claim Rejection under 35 U.S.C. 112(b)

The rejection  of claims 17-27, 31, 37, and 38  under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is hereby withdrawn in view of amendments dated 06/08/21. 

Applicant’s amendments dated 06/08/2021 necessitate the new grounds of rejection set forth below.

Claim Rejection under 35 U.S.C. 112(b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 17-19, 21-23, 25-27, 31, and 37-38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 17 recites “wherein the ratio of the quantity …” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested claim 17 is amended to recite “wherein a ratio of the quantity …” to obviate the rejection.
Also, claim 17 recites “wherein the ratio of the quantity …is greater than 0.05” in line 14.  The term “greater than 0.05” doesn’t have a cap. Thus, the metes and bounds of the claim is not clearly defined. When the ratio of the quantity of divalent cations to the quantity of monovalent metal cations is 0.05, the actual amount of cations is variable because the total amount of cations is not defined.  For the same ratio, the actual amount of divalent cations to monovalent metal cations can vary from 1 percent (part) to 20 or 0.5 to 10; or 10 to 200.  
It is suggested claim 17 is amended to recite a total amount of cations to obviate the rejection.

Claim Rejection under 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested claim 25 is canceled or amended to a different ratio supported by the specification as filed. 
 
Claim Rejection under 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 17-19, 21-23, 25-27, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (“Gaserod”, US 20050137272 A1, published June 23, 2005). 
Applicant claims a composition comprising: 1). at least one hydrophilic polymer selected from polysaccharides, polysaccharide derivatives and mixtures thereof, 2). at least one compound selected from the group consisting in the salts of divalent cations, the salts of trivalent cations and mixtures thereof, 3. at least one foaming agent selected from salts capable of decomposing into gas and into monovalent cations, and 4. at least one foam stabilizer, wherein the ratio of the 
In addition, claim 17 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
It should be noted that the claims are directed to a composition.  Any prior art teaches the same ingredients would be relevant to the patentability of the instant claim, even if not intended as nutritional composition because “intent” is not an element of patentability of a composition.
Base on the conventional meaning, the difference between hydrogel and gel is that hydrogel is a colloid gel in which water is the continuous phase; they have a number of medical and industrial applications while gel is a semi-solid to almost solid colloid of a solid and a liquid.
Gaserod is directed to gelled biopolymer based foam (title) and uses of the dried gelled foams in biomedical applications including wound dressings, controlled release delivery systems, food applications ([0002]).  Gaserod teaches that the gel-forming polymer is dissolved in the water, and the gelling agent is dispersed in the water; b) forming a foam from the dispersion, and forming a gelled foam ([0015]-[0016], read on the limitation of the composition in the instant claim 17 and the limitation of hydrogel in the instant claim 27).  Gaserod also teaches that an aqueous dispersion comprising i) a gel-forming polymer selected from the group consisting of alginate, pectic substances, carrageenans, glycol alginates, and mixtures thereof, ii) a gelling agent; iii) a water soluble plasticizer; iv) optionally, a foaming agent; v) a pH modifier; and vi) water ([0009]-[0014]); a preferred gel-forming polymer is alginate, a preferred gelling agent is calcium carbonate (a divalent metal cation), preferred water soluble plasticizers are glycerin, sorbitol, and mixtures thereof ([0019], read on the limitations of hydrophilic polymer and the compound capable of crosslinking in the instant claims 17 and 18; of foaming agent in the instant surfactant may be used as the foaming agent including nonionic, anionic and cationic surfactants ([0058-9], read on the limitation of foam stabilizer n the instant claims 17 and 26).  Gaserod recognizes that alginic acid is insoluble in water. It forms water-soluble salts with alkali metals including sodium, potassium, and, lithium; magnesium; ammonium ([0027], read on the limitation of the instant claim 38). Additionally,  Gaserod teaches that the ratio of the plasticizer to the gel-forming polymer in the aqueous dispersion is about 10:1 to about 2:1 and  the aqueous dispersion comprises about 0.5 wt % to about 10 wt % of the gel-forming polymer.  
Regarding the ratio of the quantity of divalent and/or trivalent metal cations to the quantity of monovalent metal cations is greater than or equal to 0.05, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Gaserod teaches alkali metals salts of alginic acid are water-soluble.  Thus, it would have been obvious to choose the salts for the effect desired.  In addition, claims as written, do not exclude divalent and/or trivalent cations (e.g. CaCO3) as cationic salt.
Regarding the limitation of hydrogel in claim 27 (only), Gaserod teaches that the resulting foam is readily rewettable or rehydrateable after drying ([0033]). Gaserod indicates that, for applications in which it desirable for the dried gelled foam not to disintegrate in water or other aqueous media, higher molecular weights, such as about 150,000 Daltons to 500,000 
Although, Gaserod is silent about foaming agent capable of decomposing into gas, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (“Gaserod”, US 20050137272 A1, published June 23, 2005) in view of Dardelle et al (“Dardelle”, US 20140106032 A1, published April 17, 2014).
The teaching of Gaserod have been discussed as applied to claims 17-19, 21-23, 25-27, and 37-38.  While teaching the composition is a hydrogel (or a gel), Gaserod does not expressly teach the gel has core-shell structure as claimed.  The deficiency is cured by Dardelle.
Dardelle is directed to a core-shell capsules (title, the same type of capsule in teh instant claim 31). Dardelle indicates that hydrogel capsules are typically formed by the process of coacervation, where there is separation of a colloid into a colloid-rich phase and an aqueous solution of the coacervating agent, forming an oil coated with protein, carbohydrate, or polymeric droplets so as to suspend the oil in water. The phases are absorbed into one lipid phase core which is surrounded by a hydrogel capsule (interpreted as core/shell structure in the instant claim 31). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose to choose a core-shell capsules with coating as taught by Dardelle as the particular type of hydrogel to be incorporated into the hydrogel of Gaserod.  A person of ordinary skill would have been motived to do so for encapsulating active ingredients such as flavors and fragrances.  The combination of the teachings of Gaserod and Dardelle would have been combining prior art elements according to known methods to yield predictable results (MPEP2141 III (A)).  

Response to Arguments and Declaration
Applicant’s arguments filed 06/08/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
The declaration under 37 CFR 1.132 filed 06/08/2021 by Stephane Roger and arguments pertaining to the obviousness of the instant claims have been full considered, but is insufficient to overcome the rejection of claims 17-19, 21-23, 25-27, 31, and 37-38 based upon Gaserod et al. and Dardelle et al as set forth in the Office action above.

    PNG
    media_image1.png
    216
    671
    media_image1.png
    Greyscale


Furthermore, it appears that gelatin (0.1 g) in both composition 2 and composition 10 is an essential element.  It would be greatly appreciated if Applicant provide an example of degree of swelling without gelatin.  Otherwise, the claims as written may miss an essential element.
Applicant also argues the references do not teach the recited foaming agent selected from salts of monovalent metal cations. However, calcium carbonate is not a monovalent metal cation; nor is it capable of decomposing to form one.
In response, applicant is reminded that the claimed foaming agent is NOT salts of monovalent metal cations, either.  It is true that calcium carbonate is not a monovalent metal cation.  However, calcium carbonate is capable of decomposing to form CO2. Calcium carbonate also is considered as a gelling aid or a crosslinking agent. As evidenced by Lau et al, who discloses effect of polymer ratio and calcium concentration on gelation properties of gellan/gelatin mixed gels.  Lau et al summarizes as: “The gelation rate increased with level of calcium at high proportions of gellan whereas when the proportion of gellan was lower, the gelation rate increased initially with increasing calcium concentration but decreased as more calcium was added.” Whether it is called gelling aid or crosslinking agent, calcium is widely used in gelation.  According to MPEP,  In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.02 (1I).  
For these reasons, claims 17-19, 21-23, 25-27, 31, and 37-38 are not patentable over the cited references.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/YANZHI ZHANG/Primary Examiner, Art Unit 1617